Citation Nr: 1220694	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  03-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007.

2.  Entitlement to a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007 through April 21, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2003 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 50 percent for schizophrenia, undifferentiated type.  In March 2003, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2003.

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In April 2008, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  After completing the requested development the AMC granted a 70 percent rating for schizophrenia, undifferentiated type, from April 22, 2009, but denied higher ratings before and after that date (as reflected in a December 2009 supplemental SOC (SSOC) and rating decision), and returned the appeal to the Board for further consideration.

In a May 2010 decision, the Board granted a 70 percent rating for schizophrenia, undifferentiated type, for the period from May 24, 2007 through April 21, 2009, as well as granted a 100 percent rating for the disability, from April 22, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision to the extent that it denied ratings for schizophrenia, undifferentiated type, in excess of 50 percent prior to May 24, 2007, and in excess of 70 percent prior to April 22, 2009, and remanding those matters to the Board for further proceedings consistent with the joint motion.  

In a September 2011 decision, the Board denied the claim for a disability rating in excess of 50 percent for schizophrenia, undifferentiated type, prior to May 24, 2007 and also denied the claim for a disability rating in excess of 70 percent for schizophrenia, undifferentiated type, from May 24, 2007 through April 21, 2009.  At that time, the Board remanded to the RO the claim for a TDIU due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007, for further action.  

In the interim, the Veteran appealed the Board's September 2011 decision on the claims for increased ratings to the Court.  In February 2012, the Court granted a JMR filed by representatives for both parties, vacating the Board's decision to the extent that it denied ratings for schizophrenia, undifferentiated type, in excess of 50 percent prior to May 24, 2007, and in excess of 70 percent prior to April 22, 2009, and remanding those matters to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matters remanded by the Court are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.  

The Board notes that, given the timing of the Veteran's recent appeal to the Court, the RO has not yet had an opportunity to accomplish the actions the Board previously requested with respect to the claim for a TDIU due to service-connected schizophrenia, undifferentiated type, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to May 24, 2007.  Hence, that matter is not now before the Board.  However, now that the claims file is being returned, in addition to the actions noted herein, the RO should accomplish the previously-requested actions on the matter of the Veteran's entitlement to an extra-schedular TDIU for the period prior to May 24, 2007..


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

The record reflects that there are outstanding VA records which may be pertinent to the claims on appeal.  In this regard, during the Board hearing, the Veteran testified that he attended a VA vocational rehabilitation program but was unable to complete the program due to an inability to concentrate and hearing voices.  Associated with the claims file is an application for vocational rehabilitation which the Veteran filed in May 2001.  The records related to the Veteran's participation in the vocational rehabilitation program have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, for association with the claims file.  

Furthermore, the evidence of record indicates that there are outstanding private medical records which may be pertinent to the claims on appeal.  In March 2006, a private psychiatrist, Dr. E.O. wrote that the Veteran had been under his treatment since September 1999.  The psychiatrist opined that the Veteran was disabled to perform any type of remunerative job.  Significantly, the clinical records upon which this opinion is based have not been associated with the claims file.  To the extent possible, these records should be obtained.  

Therefore, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide signed authorization to enable it to obtain all outstanding clinical records of treatment from Dr. E.O. since September 1999. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo examination in connection with these claims, if appropriate-prior to adjudicating the claims for increase remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.   The RO should obtain any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, for association with the claims file .

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide signed authorization to enable it to obtain all outstanding clinical records of treatment from Dr. E.O. since September 1999.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  The RO should assist the Veteran in obtaining any additional evidence identified-particularly, records from Dr. E.O., referenced above-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination in connection with these claims, if appropriate), the RO should readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



